IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

NATIONAL UNION FIRE
INSURANCE COMPANY OF
PITTSBURGH, PA

v. Civil Action No. N14C-10-160 MMJ CCLD

TRUSTWAVE HOLDlNGS, INC.,
TRUSTWAVE CORPORATION,

TRUSTWAVE LTD. and
AMBIRON TRUSTWAVE LTD.

Defendant.

Submitted: June 15, 2017
Decided: June 21, 2017

On Defendants’ EXceptions to the June l, 2017 Special Discovery Master
Opinion and Order No. 1 Regarding Plaintiff’ s Motions to Compel
DENIED

ORDER

On May 25, 2017, the Special Discovery Master held a hearing to address two
issues: (1) the timetable for Trustwave to comply with the April 26, 2017 Orders of this
Court; and (2) the re-designation of the level of confidentiality protection applied to two
reports prepared by Foregenix for Euronet. Following the hearing, the parties submitted
letters relating the second issue.

Pursuant to the authority established by the Order of Reference to Special Master

dated May 9, 2017 , the Special Discovery Master issued a decision dated June 1, 2017.

On June 8, 2017, Defendants filed Exceptions to Special Discovery Master’s
Opinion and Order No. 1 Regarding Plaintiff’s Motions to Compel. On June 15, 2017,
Plaintiff filed its Answering Brief in Opposition.

Superior Court Civil Rule 122 provides: “A report by a Master is subject to review
by the Court de novo. ” The Court finds that the Special Discovery Master carefully
considered all issues raised by the parties. The June l, 2017 Opinion and Order was
crafted to balance the need for relevant discovery, the burden on the parties in identifying
and producing discovery, and the applicable privileges. The Opinion and Order is
consistent with legal precedent and Delaware’s Superior Court Civil Rules, as further
clarified and refined (pursuant to the explicit direction of the Court) by Amended Rule 26
of the Federal Rules of Civil Procedure. The Court is not persuaded by Defendants’
exceptions. Upon de novo review, the Court finds the Opinion and Order to be well-
reasoned.

THEREFORE, the June l, 2017 Special Discovery Master Opinion and Order
No. 1 Regarding Plaintiff’s Motions to Compel is hereby APPROVED. All exceptions

are hereby DENIED.

IT IS SO ORDERED.

 

The lybrame M. Johnston